Case 2:20-cv-01437-ODW-AS Document 129 Filed 04/06/21 Page 1 of 5 Page ID #:2938



   1 . MATTHEW RODRIQUEZ
       Acting Attorney General of California
   2   . MARKT. CUMBA
       Supervising Deputy Attorney General
   3   DONNAM.DEAN
        Deputy Attorney General
   4    State Bar No. 187104
         300 South Spring Street, Suite 1702·
   5     Los Angeles, CA 90013
         Telephone: (213) 269-6509
   6     Fax: (916) 7'31-2120 ·
       . E-mail: Donna.Dean@daj.ca.gov          ·    ·
   7    Atto_rneysfor the People oJ the State of California
   8
                          IN THE UNITED STATES DISTRICT COURT
   9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10                                                                           a
                                                                                   /
                                                                                   :
                                                                                   I



  11
       . SOCHIL MARTIN,                                2:20-cv--01437-0DW-AS
  12
                                      Plaintiff, THE PEOPLE OF THE STATE OF
  13                                             CALIFORNIA'S STATUS REPORT
                           v.                    REGARDING       CRIMINAL MATTER
  14                                             AND REQUEST FOR EXTENSION
       LA LUZ DEL MUNDO, .an                  ,  OF DISCOVERY STAY;             .
  15   unincofffrated asspciation, NAAS ON       DECLARATION         OF PATRICIA
       JOA~ IN_GARCIA, an individual,            FUSCO IN SUPPORT THEREOF
  16   EL C NSEJO DE OBISPOS, an
       unincRNorated association,                Judge:       Hon. Otis D. Wright, II
  17   INTE       ATIONAL BEREA USA, an
       unincor_k.orated assoc;iation,     ._     Trial Date: Not set
  18   GILBE TO GARCIA.GRANADOS, Action Filed: February 12, 2020 ;.
       an individual, JOSE HERNAND,EZ,
  19   an individual, UZZIEL JOAQUIN, an
       individual, SILVERIO CORONADO,
  20   an individual, AURELIO              ..
       ZAVALETA, an individual, JOSE
  21   LUIS ESTRADA, an individual,
       JONATHAN MENDOZA, an
  22   individuq,l, ALMA ZAMORA DE
       JOA~UIN, an individµal,          ,
  23   BEN AMIN JOAQUIN GARCIA, an
       individll,al, RAHEL JOAQUIN
  24   GARCI.!, an individual, ADORAIM
       JOA~IN ZAMORA, an individual,
  25   DAV_ MENDOZA, an individual
       and DOES 1 through 10, inclusive,
  26
                                     De(endants.
  27
  28

                                                   1
Case 2:20-cv-01437-ODW-AS Document 129 Filed 04/06/21 Page 2 of 5 Page ID #:2939



    1   TO THE COURT, ALL PARTI~S AND TO THEIR RESPECTIVE
   2    ATTORNEYS OF RECORD:
   3            The People of the State of California hereby provide the following status
   4    report regarding the criminal matter and request that the discovery stay granted on
   5    September 29, 2020 (Dl<t. No. 108) and extended on January 6, 2021 (Dkt. No.
   6    114), be extended an additional 120 days from May 18, 2021, to September 15,
   7    2021.
    8           In addition, the People request that the Court order a stay of disclosure of
   9    witness information pursuant to Federal Rule of Civil Procedure 26 until September
  10    15, 2021. Given the Court's Order Scheduling Meeting of Counsel (Dkt. 119),
  11    initial disclosures will be required to be exchanged after the early meeting of
  12    counsel. The disclosµre of the victim's and witnesses' information in the civil case
  13    prior to disclosure in the criminal case will subject them to continued harassment,
  14    and quite possibly physical danger.
  15            At the time of the People's last status report, the Los Angeles Superior
  16    County had set January 6, 2021, as day O of 45, meaning that trial was expected to
   17   start within 45 days of January 6. Dkt. 113.
  18            On January 6, 2021, defense counsel advised that they would be filing a
  19    motion to compel discovery pertaining to evidence on devices owned by the
  20    confidential victims and witnesses. Fusco Deel.,~ 2. The hearing was set for
  21    February 10, 2021, and that date was then set as O of 60 for trial, meaning the trial
  22    should take place within 60 days of February 10, 2021. Id.
  23            On February 10, 2021, the defense motion was denied. Fusco Deel.,~ 3.
  24    During the February 10 hearing, defense counsel stated that they needed more time
  25    to review evidence and prepare for trial. Id. Based on this request by defense
  26    counsel, the court set April 12, 2021, as 0) of 60. Id.
  27    II
  28    II
                                                   2
Case 2:20-cv-01437-ODW-AS Document 129 Filed 04/06/21 Page 3 of 5 Page ID #:2940



   1              Defense counsel then filed a motion to compel Brady evidence, which was
   2    set for hearing on March 26, 2021. Fusco Deel.,~ 4. The motion was denied. Id.,
   3    ~    4.
   4              The People have not sought, and do not intend to seek, any continuances of
   5    the criminal trial and in fact will answer "Ready" on April 12, 2021 to proceed with
   6    trial and to move the criminal case forward as expeditiously as possible. Fusco
   7    Deel.,~ 5.
   8              The People's and the Los Angeles Superior Court's concerns about the safety
   9    of the victims and the integrity of the process in the criminal case have not
  10    diminished. If discovery and disclosure are allowed in this case, even subject to a
  11 . protective order, there is no guarantee that parties or third party witnesses would
  12    not disclose the victim's identities or other identifying information, even if they
  13    would be subject to sanctions for doing so. In addition, if the victim's names
  14    and/or identifying information is disclosed in this case, nothing will prevent
  15 . counsel, the parties, or third party witnes_ses from attempting to contact the victims
  16    - or from taking their depositions. The safety of the victims, the prevention of
 . 17   witness intimidation in the criminal case, and the need to preserve the integrity of
  18    the criminal case remain at issue.
  19              Accordingly, the People respectfully request that this court extend the
  20    discovery stay, currently set to expire on May 18, 2021, for an additional 120 days
  21    to September 15, 2021.
  22    II
  23    II
  24    II
  25    II
  26    II
  27    II
  28    //

                                                    3
Case 2:20-cv-01437-ODW-AS Document 129 Filed 04/06/21 Page 4 of 5 Page ID #:2941



   1-   Dated: April 6, 2021                    Respectfully submitted,
   2                                            MATTHEW RODRIQUEZ
                                                Acting Attorney General of California
   3                                            MARKT. CUMBA
                                                Supervising Deputy Attorney General
   4
   5                                            Isl Donna M. Dean
   6                                            DONNA M. DEAN
                                                Deputy Attorney General
   7                                            Attorneys for the People of the State of
                                                Cal(fornia
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            4
Case 2:20-cv-01437-ODW-AS Document 129 Filed 04/06/21 Page 5 of 5 Page ID #:2942




     1                       DECLARATION OF PATRICIA FUSCO
     2        I, Patricia F sco, declare as follows:
    3         1.     I am a uly appointed Supervising Deputy Attorney General and am
    4    assigned to repre ent the People of the State of California in the matter entitled
     5   People v. Garcia et al., Los Angeles Superior Court Case No. BA484133. The .
    6    facts. set forth hetein are within my person~} knowledge, and if called to testify
    7    herem I could an, would competently testrfy thereto.                          .      .
     8        . 2.     On     uary 6, 2021, defense counsel advised that they would be filing
    9    a motion to com el discovery pertaining to evidence on devices owned by the .
    10   confidential vicf sand witnesses. The hearing was set for February 10, 2021, and
    11                      set as O of 60 for trial, meaning the trial should take place within
    12   60 days of Pebru      10, 2021.
    13         3.           ebruary 10, 2021, the defense motion was denied. During the
    14   February 10 he     ng, defense counsel stated that they needed more time to review
    15   evidence and pre are for trial. Based on this request by defense counsel, the court
    16   set April 12; 202 , as O of60.
    17         4.      De£ nse counsel then filed a motion to compel Br_ady evidence, which
    18   was set for he · g on March 26, 2021. The motion was denied.
    19         5.      The eople have not sought and do not intend to seek any
    20   continuances oft e criminal trial and in fact will seek to move the criminal case·
   21    forward as exped tiously as possible.
   22          I declare u der penalty of perjury under the laws of the United States of
   23    America that the oregoing is true and correct.
    24         Executed o
    25
   26
                                                                                     eneral
   27
   28
                                                   5
